DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Applicant is claiming 371 priority to PCT/EP2018/070196 filed July 25, 2018, and is also claiming foreign priority pursuant to 35 USC 119(a-d) to EPO 17306047.6 filed August 04, 2017. Applicant has complied with the provisions of the MPEP concerning the 371 priority and has also complied with the MPEP provisions of 35 USC 119(a-d) concerning the foreign priority. Applicant foreign priority was filed in English, the foreign priority is enabling as to the claims, and applicant has otherwise perfected the foreign priority. As such, for the purposes of applying prior art, applicant is entitled to the benefit of the August 04, 2017 foreign priority filing date. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	With respect to the IDS statement filed June 16, 2020, concerning Non Patent Literature Document “1”, the IDS statement was corrected to indicate that only the title page and page 1 of this document were provided and therefore, with respect to this document, only the title page and page 1 were considered by the examiner. 
With respect to the IDS statement filed January 31, 2021, concerning Non Patent 
Literature Document “4”, the IDS statement was corrected to indicate that only page 9 of this document were provided and therefore, with respect to this document, only page 9 was considered by the examiner. 
Specification
The following guidelines illustrate the preferred layout and content for patent applications. These guidelines are suggested for the applicant’s use. The following section headings are preferably used within the specification where appropriate and each of the numbered items should appear in upper case, without underlining or bold type, as section heading.
	1. BACKGROUND OF THE INVENTION
	2. SUMMARY OF THE INVENTION
	3. BRIEF DESCRIPTION OF THE DRAWINGS
	4. DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS
	
Specifically, as a suggestion, in the specification: 
A. page 6, line 7, applicant may want to change “DETAILED DESCRIPTION OF EXAMPLE(S)” to “BRIEF DESCRITION OF THE DRAWINGS” and
B. page 7, between lines 3 and 4, insert either “DETAILED DESCRIPTION OF EXAMPLE(S)” or “DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS”. 
Claim Rejections - 35 USC § 112
Claims 1, 5-13, 16-20 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the type of optical system i.e. whether the system is an ophthalmic lens or an ophthalmic filter or if applicant means to determine the design of the optical system or is some other meaning intended. For purposes of examination, the assumed meaning is “method for determining the design of an optical system…determining said design of said optical system as a function of said index of sensitivity…”. 
	With respect to claims 1, 12, 13, the claimed “determining an index of sensitivity, when said subject is placed in an environment including” is vague and indefinite. The claimed “when said subject is placed” is vague and indefinite. Is this a contingent limitation i.e. when the subject is placed in an environment then sensitivity is determined or is the method requiring the placement within the environment. Furthermore, is applicant claiming that the index of sensitivity is based on what follows the “including” or is what follows the including merely the types of environments in which the wearer is being placed. For all the aforementioned reasons, the claims are vague and indefinite. For purposes of examination, the assumed meanings are “said method comprising the steps of: placing the subject in an environment, determining an index of sensitivity of the subject placed in the environment, the environment including: surfaces and/or borders…; and landmarks associated with specific locations within said environment, wherein the index of sensitivity is based on how the subject relies on said global geometry and/or said local landmarks…”. 
the presented environment is a simulated environment, wherein the surfaces and/or borders formed the global geometry of the environment are sized within the simulated environment such that they present an apparent size greater than one tenth of the size of the presented environment; and the local landmarks are sized within the simulated environment such that they present an apparent size smaller than one tenth of the presented environment”.
	With respect to claims 6 and 19-20, the claimed “the second determination step” lacks an antecedent basis and is vague and indefinite. Specifically, apparently applicant has only claimed a single determination step within the preceding claims. If a second determination step is intended as a limitation then this needs to be claimed with greater clarity and particularity. For purposes of examination, the assumed meaning of “the second determination step” is “the determination step”.   
a ratio between the fixation time at eye level and the fixation time at ground level;”. 
	With respect to claimed 8, line 2, the claimed “determining an ophthalmic lens” is vague and indefinite. It is not clear what is meant by this. Additionally, claim 1 is not specifically directed to an ophthalmic lens. If having the optical system of claim 1 as being an ophthalmic lens is intended, as is herein assumed, then this needs to be claimed with greater clarity and particularity. For purposes of examination, the assumed meaning is “The method according to claim 1, wherein the optical system is an ophthalmic lens, the ophthalmic lens having an upper part…”. 
	With further respect to claim 8, the claimed “the addition”, “the inset”, “astigmatism lower than 0.25D”, “for far vision conditions” are vague and indefinite. If having a specific type of lens or specific amount of astigmatism is intended as a limitation, then this needs to be claimed with greater clarity and particularity. For purposes of examination, the assumed meaning is “decreasing the variation of optical distortion along a substantial vertical axis; the ophthalmic lens being a progressive lens and reducing the addition or the inset of the progressive ophthalmic lens; the ophthalmic lens having an area of residual astigmatism lower than 0.25 diopters in at least an upper part of the lens and increasing the size of an area in the upper part where the residual astigmatism is lower than 0.25D; the ophthalmic lens having at least correction for far vision and widening the field of view for the far vision conditions”.
 	With respect to claimed 9, line 2, the claimed “determining an ophthalmic filter” is vague and indefinite. It is not clear what is meant by this. Additionally, claim 1 is not specifically directed to an ophthalmic filter. If having the optical system of claim 1 as being an ophthalmic filter is intended, as is herein assumed, then this needs to be claimed with greater clarity and particularity. For purposes of examination, the assumed meaning is “The method according to claim 1, wherein the optical system is an ophthalmic filter, the ophthalmic filter having an upper part…”.
	With respect to claim 10, the claimed “through a first sub-path or a second sub-path in a couple of alternative sub-paths” is vague and indefinite. It is not clear if applicant is claiming the first and second sub-paths as the “couple of alternative sub-paths or if applicant is claiming that the method comprises more than at least the first and second sub-paths. For purposes of examination, the assumed meaning is “through at least a first sub-path or a second sub-path 
	In claim 11, applicant is first claiming that the method comprises at least a plurality of sub-paths for landmark and a plurality of sub-paths for geometry (i.e. “plurality of displacements, each displacement …succession of sub-paths”) but is then claiming “the first sub-path associated to a local landmark and the second sub-path associated to the global geometry i.e. only one sub-path for each. The lack of clarity a first set of sub-paths is associated to a local landmark and a second set of sub-paths is associated to the global geometry of the environment”. 
	With respect to claim 12, lines 2-3, the claimed “and being determined according to a method…” is vague and indefinite. It is not clear what “being determining” means. Does applicant mean to determine the design of the ophthalmic lens, determine a type of ophthalmic lens i.e. single vision, progressive etc or is some other meaning intended. For purposes of examination, the assumed meaning is “and a lower part, the design of the ophthalmic lens being determined according to…determining said design of said ophthalmic lens as a function of said index of sensitivity…”. 
With further respect to claim 12, the claimed “the addition”, “the inset”, “astigmatism lower than 0.25D”, are vague and indefinite. If having a specific type of lens or specific amount of astigmatism is intended as a limitation, then this needs to be claimed with greater clarity and particularity. For purposes of examination, the assumed meaning is “decreasing the variation of optical distortion along a substantial vertical axis; the ophthalmic lens being a progressive lens and reducing the addition or the inset of the progressive ophthalmic lens; the ophthalmic lens having an area of residual astigmatism lower than 0.25 diopters in at least an upper part of the lens and increasing the size of an area in the upper part where the residual astigmatism is lower than 0.25D”.
With respect to claim 13, line 3, the claimed “and being determined according to a method…” is vague and indefinite. It is not clear what “being determining” means. Does applicant mean to determine the design of the ophthalmic filter, determine a type the design of the ophthalmic filter being determined according to…determining said design of said ophthalmic filter as a function of said index of sensitivity…”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 12, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giraudet publication number 2012/0019776.
With respect to claim 1, Giraudet reads on this claim by disclosing the limitations therein including the following: a method for determining the design of an optical system (abstract, paragraph 0003, determining the design of an ophthalmic lens); the method comprising the steps of placing the subject in an environment (fig 2a and 2b, 
With respect to claim 2, the method of Giraudet can include the determination of the perception of vertical and horizontal lines within the environment (such as in figs 2a and 2b, paragraphs 0138-0142) i.e. determining the perception of the vertical and horizontal lines of the walls, tables etc which will require determining the 
With respect to claim 3, Giraudet further discloses the index of sensitivity determined according to probability of the relying on global geometry or local landmarks (paragraphs 0070-0071). 
With respect to claim 6, Giraudet further discloses as part of the determination step, assessing an oculomotor parameter representing an oculomotor behavior of the subject related to the index of sensitivity (paragraphs 0098, 0165, claim 1 i.e. gaze direction as the oculomotor parameter). 
With respect to claim 7, Giraudet further discloses the oculomotor parameter as a preferred direction of gaze (paragraphs 0098, 0165, claim 1). 
With respect to claim 8, Giraudet further discloses the lens as an ophthalmic lens having an upper part and a lower part (paragraphs 0090-0097, a progressive ophthalmic lens that inherently has upper and lower parts); the ophthalmic lens being a progressive lens (paragraphs 0090-0097); the determination including a sub-step of reducing the addition of the progressive ophthalmic lens (paragraphs 0090-0097). 
With respect to claim 12, Giraudet further discloses the limitations therein (see rejection of claim 1 above) and further discloses the optical system as a progressive ophthalmic lens having an upper part and a lower part (paragraphs 0090-0097, a progressive ophthalmic lens that inherently has upper and lower parts); the determination including a sub-step of reducing the addition of the progressive ophthalmic lens (paragraphs 0090-0097).
. 
Allowable Subject Matter
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (and based on the assumed meanings of the 112 rejections as set forth above). 
Claims 4-5, 9-11, 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meanings of the 112 rejections as set forth above).
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claims 4 and 18, none of the prior art either alone or in combination disclose or teach of the claimed method for determining an optical system specifically including, as the distinguishing features in combination with the other limitations, wherein the step of determination of the index of sensitivity includes the specific sub-steps of claim 4 and then determining, from the path taken by the subject to reach the goal, the index of sensitivity of the user. Specifically, .
Examiner’s Comments
Thompson et al publication number 2020/0069248, Bar-Zeev et al publication number 2020/0098188, and Send et al publication number 2018/0329024 are being cited herein to show methods having some similar method steps to that of the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 17, 2021